DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed May 19, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 50, 51, 54-73 are currently pending and have been examined herein. 


Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
	Claim 51 is drawn to a method of treating a subject having a disease or disorder with an IRAK inhibitor, wherein the subject has been identified as having enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity AND a U2AF1 splicing factor mutation.
In the instant case, the claims do not set forth the “ U2AF1 splicing factor mutation” in terms of sufficient relevant identifying characteristics.  The claims potentially encompass a large genus of “ U2AF1 splicing factor mutations” that have been identified only in terms of their function. 
The specification (para 0058) teaches there is a need in the art to determine whether an IRAK1/4 inhibitor will be effective in a given subject.  The specification (para 0059) teaches that examination of the spliced IRAK4 isoforms by RNA sequencing showed that normal cells/tissues preferentially express an alternatively spliced IRAK4 isoform that lacks exon 4 ("IRAK4-Short") and many AML samples were found to show increased expression of an IRAK4 isoform that retains exon 4 ("IRAK4-Long").  The specification (para 0063) teaches that IRAK4 isoform expression and associated spliceosome gene mutations were examined in MDS/AML patients to analyze the alternative splicing regulation of IRAK4 exon 4. Of all somatic genetic mutations associated with AML, mutation of U2AF1 (S34F) was found to be significantly correlated with inclusion of exon 4 and expression of IRAK4-Long; accordingly, U2AF1 is involved with the splicing of IRAK4. 
The specification provides written description for a single splicing factor mutation (U2AF1 S34F).  However the specification does not describe any other species within the claimed genus to show possession of those species.
 Regarding the genus of  U2AF1 splicing factor mutations, the specification does not describe any structural features of the disclosed splicing factor mutation (U2AF1 S34F) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed splicing factor mutation (U2AF1 S34F)  that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they have been detected in subjects having ANY disease or condition, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the single splicing factor mutation (U2AF1 S34F) disclosed in the specification, the single splicing factor mutation (U2AF1 S34F) disclosed is not a “representative number” of species within the claimed genus. 
Because the single splicing factor mutation (U2AF1 S34F) disclosed is not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the single splicing factor mutation (U2AF1 S34F)  would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of a single splicing factor mutation (U2AF1 S34F) is not sufficient to describe the claimed genus of (i) U2AF1 splicing factor mutations. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession of the claimed genus as a whole at the time of filing.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 112(a) Written Description.  In the response the Applicants argue that claim 50 has been amended herein to delete the splicing factor mutation limitation. This argument has been fully considered.  It is noted that claim 51 still recites the splicing factor mutation limitations and therefore the rejection of claim 51 is maintained. 
Enablement
6.	Claims 50-52 and 54-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method of treating a subject having a disease or disorder, wherein the disease or disorder is selected from MDS, AML, breast cancer, colon cancer, lung cancer and prostate cancer. 
The claims recite a step of administering to the subject a composition comprising an IRAK inhibitor, wherein 

    PNG
    media_image1.png
    276
    647
    media_image1.png
    Greyscale

The claims recite that the subject is one who has been identified as having enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity. 
Claim 51 further states that the subject has been further identified as having a U2AF1 splicing factor mutation.  In the instant case, the claims do not set forth the “ U2AF1 splicing factor mutation” in terms of sufficient relevant identifying characteristics.  The claims encompass a large genus of “ U2AF1 splicing factor mutations” that have been identified only in terms of their function. 
The nature of the invention requires being able to treat a subject having MDS, AML, breast cancer, colon cancer, lung cancer, or prostate cancer  that has been identified as having enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity with one of the recited IRAK inhibitors.
Teachings in the Specification and Examples
The specification (Example 2) teaches that full-length IRAK4 (IRAK4-Long) protein possesses three functional domains: the death domain, a hinge domain, and a kinase domain. The death domain is involved in protein oligomerization, important for signal transduction downstream of TLR activation. Alternative splicing of IRAK4 transcripts results in the retention or removal of exon 4, which encodes a portion of the death domain. When exon 4 is skipped, an in-frame deletion of the death domain occurs and a shorter isoform of IRAK4 (IRAK4-Short) that lacks the death domain is produced. 
The specification (Example 3) teaches that IRAK4 isoform expression was studied in AML.  While both isoforms are expressed in normal bone marrow and MDS/AML cell lines, long IRAK4 protein isoform is expressed higher relative to the short IRAK4 isoform in AML cells lines; in contrast, short IRAK4 protein isoform is expressed higher relative to the long IRAK4 isoform in normal bone marrow. Expression of the long IRAK4 isoform is associated with poor survival.
The specification (Example 4) teaches that IRAK4 isoform expression was studied in the TCGA AML dataset.  Tumors were found to express more IRAK4-Long mRNA relative to short, while normal tissue expresses more IRAK4-Short mRNA relative to long. In particular Fig 7A shows that AML subjects express more IRAK4-Long mRNA relative to short. Additionally Fig 7C shows that breast, colon, lung, and prostate tumors express more IRAK4-Long mRNA relative to short. 

The specification (Example 6) teaches that subsequent research examined whether IRAK4-Long expression correlates with the presence of any genetic alterations in AML. To do this, available mutation data were examined for correlation with increased IRAK4 exon 4 retention. Exon 4 retention was found to be correlated with U2AF1 mutation. U2AF1 is a splicing factor that is mutated in MDS and AML. 
The specification (Example 7) teaches that to test mechanistically if U2AF1 contributes to IRAK4 exon 4 retention, RNA-sequencing was performed on normal CD34+ cells isolated from cord blood and transfected with WT- or S34F-U2AF1 to examine splicing changes. The U2AF1-S34F mutation was found to significantly correlate with IRAK4 exon 4 retention in CD34+U2AF1 expressing cells, as shown in FIG. 10. FIG. 10A shows that an increased amount of IRAK4-S is present with the wild-type U2AF1 gene, whereas a significantly increased amount of IRAK4-L is present with the U2AF1-S34F mutation. FIG. 10B shows that the mutant U2AF1 confers increased exon retention.
The specification (Example 9) teaches that it was then investigated in whether or not there was a therapeutic opportunity in a subset of patients with increased IRAK4-Long expression, since expression of IRAK4-Long is associated with poor AML patient outcome. U2AF1-mutant AML cells were found to be sensitive to IRAK1/4 inhibitors, as shown in FIG. 13. Upon inhibition of IRAK1/4 by treatment with Amgen inhibitor, phospho-IRAK1, phospho-pIKK, and phospho-p65 levels were returned to normal in S34F-U2AF1 cells. K562 WT- and S34F-U2AF1 were treated with DMSO or 10 uM IRAK1/4 inhibitor for 7 days, and cell viability was monitored by trypan blue exclusion. Inhibitor treated S34F-U2AF1 cells had significantly reduced survival over 7 days. This decrease in proliferation and viability was not seen in WT-U2AF1 cells when treated with the inhibitor. WT- and S34F-U2AF1 cells were treated with DMSO or 10 uM IRAK1/4 inhibitor and plated in methylcellulose. S34F-U2AF1 cells produced significantly fewer colonies after 7 days compared to WT-U2AF1 cells. Taken together, this indicates that U2AF1 mutant cells are more sensitive to IRAK inhibition. Subsequent work has demonstrated the effectiveness of using a potent, clinical-grade compound that inhibits IRAK1/4 activity at targeting AML cells expressing IRAK4-Long, and treating patient-derived MDS and AML bone marrow cells both in vitro and in vivo (data not shown). 
State of the Art and the Unpredictability of the Art
The use of IRAK inhibitors for treatment of human disease is highly unpredictable. The post filing date art of Bennett (Curr Opin Hematol 2022 29:8-19) is a review article on using IRAK1 and IRAK4 as an emerging therapeutic target in hematologic malignancies.  Bennett teaches that several parallel efforts to develop IRAK targeted therapies for hematological malignancies are ongoing (Table 1).  Yet, IRAK inhibition as a treatment modality for these diseases is still a nascent concepts.  Bennett teaches that several critical questions will need to be addressed before IRAK targeted therapies achieve widespread clinical use (page 14, col 1).   Table 1 is produced below:

    PNG
    media_image2.png
    764
    703
    media_image2.png
    Greyscale

According to Table 1 there are several IRAK inhibitors currently being studied to treat diseases such as non-Hodgkins lymphoma, AML, CLL, MDS, rheumatoid arthritis, etc.  Since these studies are still on going, it is highly predictable if IRAK inhibition will be effective for treating these diseases.  
The specification (Example 9) teaches that U2AF1-mutant AML cells (which express more IRAK4-L) were found to be more sensitive to IRAK1/4 inhibitors in comparison to U2AF1 wild type AML cells (which express more IRAK4-S).  However it is entirely unpredictable if the findings in AML cell lines can be extrapolated to subjects with AML. The prior art of Dermer (Biotechnology 1994 Vol 12 page 320) teaches that cell lines are a poor representation of malignancy because they have survived crisis and have adapted an immortal life in culture, and thus have been enabled to survive in an artificial environment. Dermer states that "the petri dish cancer is really a poor representation of malignancy, with characteristics profoundly different from the human disease." Thus, it is highly unpredictable whether or not the treatment results observed in AML cell lines will also be observed in subjects with AML.  Since applicants did not actually treat any subjects having AML with an IRAK inhibitor, the specification is incomplete to support a method of treating a subject having AML, MDL, breast cancer, colon cancer, prostate cancer or lung cancer that has been identified as having enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity with one of the claimed IRAK inhibitor.  
Regarding the long list of claimed IRAK inhibitors it is relevant to point out that it is highly unpredictable if the findings obtained using the single  Amgen IRAK1/4 inhibitor in Example 9 can be extrapolated to the IRAK inhibitors that are recited in claim 1.  The specification does not provide any in vivo or in vitro  evidence that other IRAK inhibitors will produce the same results that were obtained with the Amgen IRAK1/4 inhibitor.  Thus it is highly unpredictable if each of the claimed IRAK inhibitors would be effective to treat patients with MDS, AML, breast cancer, colon cancer, lung cancer, and prostate cancer.  The specification has only provided an invitation for more experimentation. 
Claim 51 states that the subject has been further identified as having a U2AF1 splice factor mutation. Regarding the genus of U2AF1 splicing factor mutations, the specification does not describe any structural features of the disclosed splicing factor mutation (U2AF1 S34F) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed splicing factor mutation (U2AF1 S34F) that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the single splicing factor mutation (U2AF1 S34F) disclosed in the specification, the identification of additional splicing factor mutations is highly unpredictable.  
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to treat a subject having MDS, AML, breast cancer, colon cancer, lung cancer, or prostate cancer, wherein the subject has been identified as having enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity with one of the recited IRAK inhibitors.
In order to practice the full scope of the invention, one would have to start testing each of the claimed IRAK inhibitors to see if they had any therapeutic effects against MDS, AML, breast cancer, colon cancer, lung cancer, or prostate cancer subjects and particularly subjects that have enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 112(a) Enablement.   In the response the Applicants argue that the amended claims are directed to treating MDS, AML, breast cancer, colon cancer, lung cancer, and prostate cancer in a subject who has enhanced IRAK4-Long expression/activity relative to IRAK4-Short by administering specific classes of IRAK inhibitors to the subject. They argue that a person of ordinary skill in the art would appreciate that the amended claims are sufficiently enabled by the as-filed specification because the specification demonstrates both that these subjects have enhanced IRAK4-Long expression/activity and that these subjects can be treated with an IRAK inhibitor. Specifically, Example 6 demonstrates that bone marrow samples taken from subjects with MDS exhibit significantly higher exon 4 retention (leading to increased IRAK4-Long expression/activity) compared to normal controls. FIG. 7A demonstrates a similar finding for subjects with AML compared to normal controls (“HC” of FIG. 7A) while FIG. 7C provides the same finding for subjects with breast, colon, lung, and prostate cancer. Example 9 teaches that these subjects can be treated can then be treated with an IRAK inhibitor by demonstrating that an IRAK inhibitor was found to target AML cells expressing IRAK4-Long and to treat patient- derived MDS and AML bone marrow cells both in vitro and in vivo. 
These arguments have been fully considered but are not persuasive. The examiner agrees that the specification teaches that subjects with the claimed diseases/conditions have increased IRAK4-Long expression/activity.  However the rejection is maintained because it is highly unpredictable if these subjects will benefit from treatment with an IRAK inhibitor.  The prior art teaches that efforts to develop IRAK targeted therapies for hematological malignancies are still ongoing and IRAK inhibition as a treatment modality for these diseases is still a nascent concepts.  The specification (Example 9) teaches that U2AF1-mutant AML cells (which express more IRAK4-L) were found to be more sensitive to IRAK1/4 inhibitors in comparison to U2AF1 wild type AML cells (which express more IRAK4-S).  However it is entirely unpredictable if the findings in AML cell lines can be extrapolated to subjects with AML. The specification (Example 9) says that subsequent work has demonstrated the effectiveness of using a potent, clinical-grade compound that inhibits IRAK1/4 activity at targeting AML cells expressing IRAK4-Long, and treating patient-derived MDS and AML bone marrow cells both in vitro and in vivo (data not shown). However the examiner cannot evaluate data that is not shown.  Further there appears to be no evidence that the treat will work in subjects with the claimed cancers.  Additionally it is relevant to note that the teachings in the specification are based on a single IRAK inhibitor sold by Amgen.  It is also highly unpredictable if the additionally claimed inhibitors will have the same effects as the Amgen inhibitor.  For these reasons the rejection is maintained. 


8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634